Title: To Thomas Jefferson from James Monroe, 9 September 1800
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond Sepr. 9. 1800.

There has been great alarm here of late at the prospect of an insurrection of the negroes in this city and its neighbourhood wh. was discovered on the day when it was to have taken effect. Abt. 30 are in prison who are to be tried on Thursday, and others are daily discovered and apprehended in the vicinity of the city. I have no doubt the plan was formed and of tolerable extensive combination, but hope the danger is passed. The trial will commence on thursday, and it is the opinion of the magistrates who examined those committed, that the whole very few excepted will be condemned. The trial may lead to further discoveries of wh. I will inform you. We have nothing new from abroad. very sincerely I am yr. friend and servt.

Jas. Monroe

